Case 1:19-cv-00229-JPW Document 28 Filed 10/01/19 Page 1of17

UNITED STATES DISTRICT COURT FOR THE
MIDDLE DISTRICT OF PENNSYLVANIA

ALONZO D. JONES, SR.
Plaintiff ;
: Docket No. 1:19-cv-00229-JEJ
V.
: Jury Trial Demanded
COUNTY OF YORK, DISTRICT ATTORNEY:
DAVID SUNDAY, CHIEF MARK L.
BENTZEL, and OFFICER PATRICK
GARTRELL,
Joint and Severable Defendants

DEFENDANTS, COUNTY OF YORK AND DAVID
SUNDAY’S ANSWER TO PLAINTIFF’S COMPLAINT
WITH AFFIRMATIVE DEFENSES

 

AND NOW, this 1st day of October, 2019, comes Defendants, County
of York and David Sunday, by and through their counsel, Summers Nagy
Law Offices, and files the following Answer to Plaintiff's Complaint with

Affirmative Defenses:

 

1. Denied as conclusions of law.
JURISDICTION AND VENUE
2. It is admitted this Court has jurisdiction over this matter and

that venue is appropriate in the United States District Court for the Middle
Case 1:19-cv-00229-JPW Document 28 Filed 10/01/19 Page 2 of 17

District of Pennsylvania. The remaining averments are denied as
conclusions of law.

3. Denied as conclusions of law.

4. It is admitted this Court has jurisdiction over this matter and
that venue is appropriate in the United States District Court for the Middle
District of Pennsylvania. The remaining averments are denied as

conclusions of law.

PARTIES

5. Admitted, upon information and belief.

6. Admitted.

7. Admitted in part; Denied in part. It is admitted that the County
of York (through the District Attorney) serves as the prosecutor in York
County. Defendant County of York does not own, operate, manage, direct,
control, create, implement policy, supervision, training, or discipline the
officers and employees of the Northern York County Regional Police
Department. By way of further response, the York County Drug Task
Force is made up of a variety of law enforcement personnel from various
law enforcement agencies with a common goal of eliminating the

trafficking of illegal drugs.
Case 1:19-cv-00229-JPW Document 28 Filed 10/01/19 Page 3 of 17

8. Admitted in part; Denied in part. It is admitted that David
Sunday is the current District Attorney for the County of York. The
remainder of the averments are denied. By way of further answer,
Defendant David Sunday does not own, operate, manage, direct, control,
create, implement policy, supervision, training, or discipline the officers
and employees of the Northern York County Regional Police Department.
By way of further response, the York County Drug Task Force is made up
of a variety of law enforcement personnel from various law enforcement
agencies with a common goal of eliminating the trafficking of illegal drugs.

9. This averment is directed to a party other than the responding
party. Therefore, no response is required. To the extent a response is
deemed required, it is denied.

10. This averment is directed to a party other than the responding
party. Therefore, no response is required. To the extent a response is
deemed required, it is denied.

11. This averment is directed to a party other than the responding
party. Therefore, no response is required. To the extent a response is

deemed required, it is denied.
Case 1:19-cv-00229-JPW Document 28 Filed 10/01/19 Page 4 of 17

12. This averment is directed to a party other than the responding
party. Therefore, no response is required. To the extent a response is

deemed required, it is denied.

FACTS
13. It is admitted only that officers of the York County Drug Task

Force approached the Plaintiff on February 8, 2017, as he approached a
confidential informant to again sell narcotics, and he was arrested at that
time. The remaining averments, and Plaintiff's characterizations of events,
are specifically denied.

14. Denied.

15. This averment is directed to a party other than the responding
party. Therefore, no response is required. To the extent a response is
deemed required, it is denied.

16. Denied. Plaintiff admitted to possession of drugs and drug
paraphernalia found at his apartment.

17. Admitted.

18. This averment is directed to a party other than the responding
party. Therefore, no response is required. To the extent a response is

deemed required, it is denied.
Case 1:19-cv-00229-JPW Document 28 Filed 10/01/19 Page 5of17

19. This averment is directed to a party other than the responding
party. Therefore, no response is required. To the extent a response is
deemed required, it is denied.

20. This averment is directed to a party other than the responding
party. Therefore, no response is required. To the extent a response is
deemed required, it is denied.

21. Admitted.

22.  Itis admitted that Officer Gartrell completed arrest paperwork
and complaint regarding the Plaintiff's drug sales and possessions, that
paperwork a writing which speaks for itself. It is denied that Officer
Gartrell acted under the direction and/or supervision of District Attorney
Sunday. The remaining averments are directed at a party other than the
Responding Defendants, such that no additional response is required. By
way of further response, District Attorney David Sunday was not the
district attorney at the time of the alleged incident. Moreover, no district
attorney was involved in the arrest of Plaintiff and the district attorney’s
office did not direct the arrest of Plaintiff.

23. Denied. Plaintiff admitted to the possession of cocaine,

marijuana and a drug scale.
Case 1:19-cv-00229-JPW Document 28 Filed 10/01/19 Page 6 of 17

24. Denied as to Responding Defendants. By way of further
response, District Attorney David Sunday was not present for the events
described in Plaintiff's Complaint. No district attorney was involved in
Plaintiff's arrest.

25. Denied as to the Responding Defendants. District Attorney
David Sunday did not apply for a search warrant. To the extent a search
watrant was obtained, District Attorney Sunday did not participate in that
process and no district attorney participated in obtaining the relevant
search warrant.

26. Denied. To the extent that Plaintiff was searched, he was
searched in accordance with any standard policy or protocol with no
regard to his race.

27. Admitted upon information and belief.

28. Itis denied Plaintiff was subject to an “illegal search, seizure
and incarceration.” It is also denied as a conclusion of law. As to Plaintiff's
averments regarding damages, they are denied.

29. Admitted. By way of further response, there was no trial on
the merits of the allegations.

30. Admitted.
Case 1:19-cv-00229-JPW Document 28 Filed 10/01/19 Page 7 of 17

31.

OZ.

33.

34.

35:

Denied.
Denied.
Denied factually and as conclusions of law.
Denied.

This averment is directed to another party and no response is

necessary. To the extent a response is deemed required, it is denied as a

conclusion of law.

36.

Denied as a conclusion of law.

COUNT I - Violation of 42 USC § 1983

Plaintiff v. County of York, District Attorney David Sunday and Chief

 

37.

Mark Bentzel

A. Failure to Train and Supervise; Deliberate Indifference

 

No response is required. To the extent a response is deemed

required, it is denied.

38.

Admitted in part; Denied in part. District Attorney is a policy

maker for the district attorney’s office. It is specifically denied that the

County of York and District Attorney David Sunday are policymakers for

the Northern York County Regional Police Department, which is not a

party to this matter in any event. It is admitted that District Attorney

David Sunday is currently the elected district attorney. It is denied that

7
Case 1:19-cv-00229-JPW Document 28 Filed 10/01/19 Page 8 of 17

District Attorney David Sunday was the district attorney at the time
referenced in Plaintiff's Complaint. The remainder of the averments are
denied as a conclusion of law.

39. This averment is directed to another party and therefore no
response is required. To the extent a response is deemed required, it is
denied as a conclusion of law.

40. This averment is directed to another party and therefore no
response is required. To the extent a response is deemed required, it is
denied as a conclusion of law. By way of further response, District
Attorney Sunday was not the district attorney at the relevant times
identified in the Complaint. The remainder of the averments are denied as
a conclusion of law.

41. To the extent the averments of this paragraph are directed at
other than Responding Defendants, no response is required. To the extent
they are directed at Responding Defendant, they are denied both factually
and as conclusions of law.

42. Denied as conclusions of law.

43. Denied as conclusions of law.
Case 1:19-cv-00229-JPW Document 28 Filed 10/01/19 Page 9 of 17

44, To the extent the averments of this paragraph are directed at
other than Responding Defendants, no response is required. To the extent
they are directed at Responding Defendant, they are denied both factually
and as conclusions of law.

45. To the extent the averments of this paragraph are directed at
other than Responding Defendants, no response is required. To the extent
they are directed at Responding Defendant, they are denied both factually
and as conclusions of law.

46. Denied both factually and as conclusions of law.

47. To the extent the averments of this paragraph are directed at
other than Responding Defendants, no response is required. To the extent
they are directed at Responding Defendant, they are denied both factually
and as conclusions of law.

48. To the extent the averments of this paragraph are directed at
other than Responding Defendants, no response is required. To the extent
they are directed at Responding Defendant, they are denied both factually
and as conclusions of law.

49. Denied both factually and as conclusions of law.

50. Denied both factually and as conclusions of law.

9
Case 1:19-cv-00229-JPW Document 28 Filed 10/01/19 Page 10 of 17

B. Deliberate Indifference in Policy and Customs

51. Noresponse is required. To the extent a response is deemed
required, it is denied.

52. To the extent the averments of this paragraph are directed at
other than Responding Defendants, no response is required. To the extent
they are directed at Responding Defendant, they are denied both factually
and as conclusions of law.

53. To the extent the averments of this paragraph are directed at
other than Responding Defendants, no response is required. To the extent
they are directed at Responding Defendant, they are denied both factually
and as conclusions of law.

54. To the extent the averments of this paragraph are directed at
other than Responding Defendants, no response is required. To the extent
they are directed at Responding Defendant, they are denied both factually
and as conclusions of law.

55. To the extent the averments of this paragraph are directed at
other than Responding Defendants, no response is required. To the extent
they are directed at Responding Defendant, they are denied both factually
and as conclusions of law.

10
Case 1:19-cv-00229-JPW Document 28 Filed 10/01/19 Page 11 of 17

56. To the extent the averments of this paragraph are directed at
other than Responding Defendants, no response is required. To the extent
they are directed at Responding Defendant, they are denied both factually
and as conclusions of law.

57. To the extent the averments of this paragraph are directed at
other than Responding Defendants, no response is required. To the extent
they are directed at Responding Defendant, they are denied both factually
and as conclusions of law.

58. | Denied both factually and as conclusions of law.

COUNT II - 42 USC § 1983 - MALICIOUS PROSECUTION
PLAINTIFF V. DISTRICT ATTORNEY DAVID SUNDAY AND OFFICER GARTRELL

59. No response is required. To the extent a response is deemed
required, it is denied.
60. _(a-e) Denied both factually and as conclusions of law.

COUNT III - 42 USC § 1983 - EXCESSIVE FORCE
PLAINTIFF V. OFFICER GARTRELL

 

61. No response is required. To the extent a response is deemed

required, it is denied.

11
Case 1:19-cv-00229-JPW Document 28 Filed 10/01/19 Page 12 of 17

62. This averment is directed to a party other than the Responding
Defendants and therefore no response is required. To the extent a response

is deemed required, it is denied.

AFFIRMATIVE DEFENSES

1. To the extent Plaintiff's claims are barred and/or limited
pursuant to the applicable statute of limitations, Defendants claim same.

2. Plaintiff's Complaint fails to state a cause of action against
Defendants.

3. District Attorney David Sunday was not the district attorney at
the time of Plaintiff's allegations.

4. Defendants assert the defense of qualified immunity as

articulated in Harlow v. Fitzgerald, 457 U.S. 800 (1982); Saucier v. Katz, 532

 

 

U.S. 194 (2001), Ashcroft v. Iqbal, 2009 U.S. LEXIS 3472 (2009), and
subsequent cases.
5. Defendants assert all immunity to which he may be entitled
under the Political Subdivision Tort Claims Act, 42 Pa. C.S. §8541 et seq.
6. Defendants assert immunity from the imposition of damages,

which are premised upon negligent conduct, as that term is defined in

12
Case 1:19-cv-00229-JPW Document 28 Filed 10/01/19 Page 13 of 17

Davidson v. Cannon, 106 S.Ct. 668 (1997); and Daniels v. Williams, 106

 

S.Ct. 662 (1986).

7. Defendants assert the right of qualified immunity, as a right not
to go to trial, as set forth in Mitchell v. Forsythe, 472 U.S. 511 (1985), and
Ashcroft v. Iqbal, 2009 U.S. LEXIS 3472 (2009).

8. Defendants assert that Plaintiff was, at all times relevant to the
Complaint, afforded all rights and privileges to which he was entitled
under the United States Constitution, Pennsylvania Constitution and all
applicable state and federal laws.

9. Defendants assert all common law, statutory immunity and
qualified immunity to which he may be entitled.

10. Plaintiff's injuries, sufferings and/or damages, if any, were
caused by his own conduct, negligence, recklessness, disregard, criminal
and other behavior, and not in any way by the conduct of the Defendants.

11. Defendants assert all the defenses available to him under the
Civil Rights Act of 1871.

12. Atall times material to the Complaint, Defendants acted in a
manner which was objectively reasonable, in light of the facts and

circumstances confronting them. Graham v. Connor, 109 S.Ct. 1865 (1989).

13
Case 1:19-cv-00229-JPW Document 28 Filed 10/01/19 Page 14 of 17

13. As negligent, or careless conduct on the part of a Defendant is
insufficient to maintain a cause of action pursuant to 42 U.S.C. §1983,
Defendants claim same as a defense.

14. No act, action or omission of Defendants was the proximate
cause or illegal cause of any damage allegedly sustained by the Plaintiff
and this constitutes a complete defense to the within cause of action.

15. To the extent Plaintiff's claims are barred as Supreme Court's

ruling in Heck v. Humphrey, 512 U.S. 477 (1994), Defendants claim same as

 

a defense.

16. To the extent Plaintiff's claims are barred by any judicial
determination of any state or federal court, Defendants claim same as
defense.

17. Plaintiff's injuries and/or damages as alleged were not caused
in any manner by the action(s) or inaction(s) of any Defendant(s).

18. Plaintiff's injuries and/or damages as alleged were caused by
his own acts or omissions.

19. Plaintiff's injuries and/or damages as alleged were caused by
his own criminal acts or omissions, or the criminal acts or omissions of

others.

14
Case 1:19-cv-00229-JPW Document 28 Filed 10/01/19 Page 15 of 17

WHEREFORE, Defendants, demand judgment in their favor, together
with all costs, counsel fees and other relief that the Court deems

appropriate.

SUMMERS NAGY LAW OFFICES

/s/Sean E. Summers
By:

 

Sean E. Summers, PA I.D. 92141

35 South Duke Street

York, PA 17401

(717) 812-8100

Fax: (717) 812-8108

E-mail: ssummers@summersnagy.com

Attorney for Defendants, City of York and
Dated: October 1, 2019 David Sunday

 

15
Case 1:19-cv-00229-JPW Document 28 Filed 10/01/19 Page 16 of 17

UNITED STATES DISTRICT COURT FOR THE
MIDDLE DISTRICT OF PENNSYLVANIA

ALONZO D. JONES, SR.
Plaintiff :
: Docket No. 1:19-cv-00229-JEJ

V. ;
: Jury Trial Demanded
COUNTY OF YORK, DISTRICT ATTORNEY:
DAVID SUNDAY, CHIEF MARK L.
BENTZEL, and OFFICER PATRICK
GARTRELL,

Joint and Severable Defendants

CERTIFICATE OF SERVICE
I, Sean E. Summers, Esquire, hereby certify that on this 1st day of
October, 2019, a true and correct copy of the foregoing Answer to Plaintiff's
Complaint with Affirmative Defenses was served upon the following
parties via Case Management System/Electronic Filing System and First-
Class mail, postage pre-paid at York, Pennsylvania.
Sandra I. Thompson, Esq.
The Law Office of Sandra Thompson
P.O. Box 2361

351 East Princess Street
York, PA 17405

16
Case 1:19-cv-00229-JPW Document 28 Filed 10/01/19 Page 17 of 17

Christopher P. Boyle, Sr.
Joseph J. Santarone, Jr.
Marshall, Dennehey, Warner,
Coleman & Goggin
2000 Market Street, 23rd Floor
Philadelphia, PA 19103

SUMMERS NAGY LAW OFFICES

/s/Sean E. Summers
By:

 

Sean E. Summers, PA I.D. 92141

35 South Duke Street

York, PA 17401

(717) 812-8100

Fax: (717) 812-8108

E-mail: ssummers@summersnagy.com

Attorney for Defendants, City of York and
Dated: October 1, 2019 David Sunday

17
